Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining member has a D-shaped configuration of claim 4; and the retaining member is pivotally mounted on the positioning member of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specifically, it should be noted that the positioning member of the embodiment of FIG.2 does not include a retaining member of a D-shaped configuration which is shown in the embodiment of FIG.9. It is unclear how the embodiments would work together as claimed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, there is an inconsistency between the language in the preamble which sets forth that the claim is directed to a subcombination (a clamping device) and line 15 reciting a 
Applicant is required to clarify what subject matter the claim is intended to be drawn to, i.e., combination or subcombination, and to amend the language of the claim to be consistency with this intent.  For the purpose of treating the claims based upon prior art, the claims have been treated as combination claims.  If applicant amends the claims to be directed to the subcombination, any indication of allowable subject matter will have to be reevaluated accordingly.
Claim 3 recites the limitation "has a type” that is “changed” such that the positioning member is available for trailer trucks of different types. It is unclear what applicant intends to recite with this limitation. The phrase “has a type” is vague and indefinite and amounts to an unascertainable value. It is uncertain as to physical properties that constitute the “type”. The term is relative and subjective, and depends on individual interpretation thereby rendering the term indefinite. The specification does not provide a standard for ascertaining the requisite type, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 recites the limitation "the retaining member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
For claims 4 and 6, it is unclear specifically how the recited elements of these claims work in conjunction with that which is recited in claim 1. Specifically, it is apparent that claim 1 is directed to the embodiment of, for example, FIG.2 while the retaining member envisioned for claims 4 and 6 is shown in a separate embodiment of FIG.9. It is unclear how the two embodiments work in conjunction as recited as a D-shaped retainer would apparently interfere with the positioning member (12) of  FIG.2. Further explanation is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2018/0141479) view of Sautter et al. (9381866). 
For claim 1, Anderson discloses a clamping device comprising: 
a connecting member (top arm 32); 
a positioning member (20) mounted on the connecting member; 
a driving member (34) connected with the connecting member; and 

wherein: 
the connecting member is provided with a threaded rod (86); 
the positioning member (20) is screwed onto the threaded rod of the connecting member; 
a receiving space is defined between the connecting member and the clamping member; 
the clamping device is mounted on a crossbar (rail) of a trailer truck; 
the crossbar of the trailer truck is received in the receiving space and arranged between the connecting member and the clamping member; and 
when the crossbar of the trailer truck is unlocked from the clamping device, the clamping device is movable on the crossbar of the trailer truck.  
Anderson lacks the driving member pivotally connected with the connecting member; the clamping member pivotally connected with the driving member; and the driving member provided with a pull handle.
These features of the invention are taught by Sautter et al. (9381866) as seen in FIGS.22-24 where a driving member (1142,1146) pivotally connected to both a connecting member and clamping member, where the driving member is provided with a pull handle (lever 1146). 
It would have been obvious to one of ordinary skill in the art to have applied the clamping device of Anderson with pivotal driving member pivotally attached to both connecting member and clamping member as taught by Sautter et al. as an obvious clamping expedient to allow for faster connection and disconnection of the device and crossbar (rail) and ease of use. 
Anderson, as modified, further lacks the clamping member provided with a positioning groove, a feature taught by Sautter et al. as seen in FIGS. 22-24 and it would have been obvious to one of ordinary skill in the art to have provided such a groove as an obvious design expedient in order to allow for a form fit connection to the crossbar for added securement thereof based on the size and shape of the crossbar to be engaged. 
Since applicant has not disclosed that having the groove solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that other shaped of the surface of the clamping member would perform equally well. Changing the surface of the clamping member would not change the use of the device or produce an unexpected result.
For claim 2, the positioning member (20) is positioned via fastener (86) and is swivelable relative to the connecting member through 360 degrees.  
For claim 3, as best understood, the positioning member has a type that is changed such that the positioning member is available for trailer trucks of different types.  
For claim 5, the clamping member (FIG.25) is connected with the driving member by a hinge (1150).  
For claims 4 and 6, as best understood, a retaining member (44) is provided and pivotally mounted on the positioning member, wherein the retaining member has a D-shaped configuration (FIGS.2,4).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612